DETAILED ACTION

Response to Amendment
This Office Action is responsive to Applicant’s amendment of Nov. 10, 2020.

Response to Arguments
Applicant’s argument regarding the 35 USC 112(b) rejections of claim 15 have been considered and are persuasive in view of amendment of the claim. 
Applicant’s arguments with respect to claim(s) 1-3, 9-11, and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 11-12 and 14-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa et al. (US 2003/0067613).
Ishikawa discloses a system for the optical detection of objects using laser triangulation (para. [0005] signal is used for computation for displacement measurement based on triangulation), comprising (see  e. g. Fig. 4):


A line laser (112) for generating light of a first wavelength , wherein an object is illuminated by the light and the illumination is distorted by  the object[0123]
At least one color light source (green LED 132 [0130])  for generating color light of a second wavelength, wherein the object is illuminated by and reflects the color light of the at least one color light source
Wherein the first wavelength (red color) is different for the second wavelength (green color LED [0130] different from red laser wavelength)
A first sensor (CCD sensor 122) for detecting the object illuminated by the light of the line laser and the color light source.  
With regard to claim 11, Ishikawa discloses a method for the optical detection of an object using laser triangulation (para. [0005], signal is used for computation for displacement measurement based on triangulation) comprising (see Fig. 4 & 5)
Activating a line laser (112) for generating light of a first wavelength to illuminate the object, wherein the illumination is distorted by the object (“measurement mode…the  light source for measurement (such as laser diode 112) is turned on while the illuminator (such as an LED 132) is turned off” [0137])
Capturing an image (on CCD 122)  and determining elevation information  about the object from the distortion [0126]
Deactivating the line laser for generating the light (“first observation mode.. the light source for measurement is turned off while the illuminator is turned on” [0138])
activating at least one color light source for generating color light of a second wavelength, wherein the object is illuminated by and reflects the color light of the at least one color light source [0138];


f.    deactivating the at least one color light source (when measurement shots are repeated [0027]) , wherein the first wavelength is different from the second wavelength, and the second wavelength is in the green visible range [0130] while the first wavelength is in the red visible range [0015].
With regard to claim 12, a reference image is captured with only the color light source being activated [0138].
With regard to claim 14-15, all steps are repeated as a cycle  and the line laser and color light source are moved relative to the object [0166]. Further, the sensor head control unit (221B) controls the intensity of the light emitted from the laser diode [0134].

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5-8, and 10  are rejected under 35 U.S.C. 103(a) as being unpatentable over Ishikawa et al. (US 2003/0067613) in view of Campbell (US 2010/00114096).  
With regard to claim 1, Ishikawa discloses a system for the optical detection of objects using laser triangulation (para. [0005] signal is used for computation for displacement measurement based on triangulation), comprising (see  e. g. Fig. 4)

A line laser (112) for generating light of a first wavelength , wherein an object is illuminated by the light and the illumination is distorted by  the object[0123]
At least one color light source (green LED 132 [0130])  for generating color light of a second wavelength, wherein the object is illuminated by and reflects the color light of the at least one color light source
Wherein the first wavelength (red color) is different for the second wavelength (green color LED [0130] different from red laser wavelength)
A first sensor (CCD sensor 122) for detecting the object illuminated by the light of the line laser and the color light source.
Ishikawa does not specifically disclose another sensor (corresponding to Applicant’s second sensor) for detecting the object illuminated by the light of the line laser. However, in the same field of endeavor, Campbell teaches an agricultural article inspection apparatus  (see Fig. 10) including  two illumination sources (90) which illuminate an object  with a line of light and a detector system for detecting reflected light from the object comprising  a short wave infrared (SWIR) camera (140, first sensor) and a visible camera (142,second sensor) See paras. [0050,0053]. The apparatus of Campbell has application in automated detection of objects, e. g. determination of faulty articles from a low contrast and low signal level image [0013]. One skilled in the art, e. g. an optical engineer, would have found it obvious to include the second sensor taught by Campbell, in the system for identification of objects   for the advantage of object identification as well as improving signal to noise ratio, thereby increasing accuracy.
With regard to claims 3 and 5, the color light source is a red LED (Ishikawa[0015]).
With regard to claim 6, Campbell teaches that the illuminator is a plurality of color light sources with different wavelengths (four visible wavelengths and five IR wavelengths) [0040]. The advantageous use of such sources would have been obvious to one skilled in the art  for applications such as distinguishing different parts of a plant (e. g. peach pits, fragments and peach meat).

With regard to claim 8, the second sensor only detects reflected color light when the color light source is activated, and the first sensor only detects light when the line laser is activated (Ishikawa [0138]).
With regard to claim 10, the line laser and color light source are moved relative to the object (Ishikawa [0166]).
Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa as applied to claim 11 above, and further in view of Campbell (US 2010/00114096).  
With regard to claim 9, the Campbell teaches that the (visible) color light and the light from the line laser are directed along substantially the same optical path (120, 121). It would have been obvious to one skilled in the art to configure the apparatus to Ishikawa so the (visible) color light and the light from the line laser are directed along substantially the same optical path for compactness and to reduce the number of optical components required, since each component can act on both light beams.
With regard to claim 13, Ishikawa does not disclose that the color light source is a plurality of light sources. However, Campbell teaches that the illuminator is a plurality of color light sources with different wavelengths (four visible wavelengths and five IR wavelengths) [0040]. The advantageous use of such sources in place of the single color LED in the apparatus of Ishikawa would have been obvious to one skilled in the art  for applications such as distinguishing different parts of a plant (e. g. peach pits, fragments and peach meat) in a single image.
Claims 4 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa and Campbell as applied to claim 1 above, and further in view of Adel et al. (US 6,142,629), cited in Applicants IDS filed Feb. 15, 2018.


Note that the citations made herein are done so for the convenience of the applicant; they are in no way intended to be limiting.  The prior art should be considered in its entirety.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Keshavmurthy and Bridges disclose optical sensing and scanning systems.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ERIC L BOLDA/Primary Examiner, Art Unit 3645